 1   JULIANA DROUS
     Attorney at Law SB#92156
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Telephone: (415) 863-3580
     Facsimile: (415) 255-8631
 4   jdrous@msn.com
 5   Attorney for Defendant MALIK JACKSON
 6
 7                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                         OAKLAND DIVISION
10
                                                     )   CR 18-511 HSG
11   UNITED STATES,                                  )
                                                     )
12                  Plaintiff,                       )   STIPULATION AND [PROPOSED]
                                                     )   ORDER RE: CONTINUANCE OF COURT
13    v.                                             )   DATE
                                                     )
14   SEAN COLLINS,                                   )
     KEVONTE GORDON,                                 )
15   DEVIN HAIRSTON,                                 )
     MALIK JACKSON, and                              )
16   EARL McLEOD,                                    )
                                                     )
17                 Defendants                        )
18
19          This case is on calendar for status conference before the Honorable Haywood S. Gilliam, on
20   May 6, 2019. Due to a family medical emergency, Juliana Drous, attorney for defendant Malik
21   Jackson, will be out of the state on that date. Counsel for each of the defendants and the Assistant
22   United States Attorney have been consulted. All counsel stated they have no objection to a
23   continuance of this court appearance to 2:00 p.m., June 10, 2019.
24          It is further requested that the time from May 6, 2019, to June 10, 2019, be excluded to allow
25   continuity of counsel and reasonable time necessary for effective assistance of counsel in accordance
26   with 18 U.S.C. § 3161(h)(7)(B)(iv).
27
28
 1   DATED: April 25, 2019                                /s/
                                                  JULIANA DROUS
 2                                                Attorney for Defendant
                                                  DWIGHT HART
 3
     DATED: April 25, 2019                              /s/
 4                                                MICHAEL STEPANIAN
                                                  Attorney for Defendant
 5                                                SEAN COLLINS
 6   DATED: April 25, 2019                             /s/
                                                  JAMES THOMSON
 7                                                Attorney for Defendant
                                                  DEVONTE GORDON
 8
     DATED: April 25, 2019                             /s/
 9                                                JEFFREY BORNSTEIN
                                                  Attorney for Defendant
10                                                DEVIN HAIRSTON
11   DATED: April 25, 2019                             /s/
                                                  JEROME MATHEWS
12                                                Attorney for Defendant
                                                  EARL McLEOD
13
     DATED: April 25, 2019                             /s/
14                                                MEREDITH OSBORN
                                                  Assistant United States Attorney
15
16                                        [PROPOSED] ORDER
17          IT IS HEREBY ORDERED that the court proceeding currently scheduled on May 6, 2019,
18   at 2:00 p.m., be continued to June 10, 2019, at 2:00 p.m. .
19          IT IS FURTHER ORDERED that the time from May 6, 2019, to June 10, 2019, is excluded
20   in accordance with the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) to allow
21   continuity and effective representation of counsel.
22
23   DATED:
                                                  HON. HAYWOOD S. GILLIAM, JR.
24                                                U.S. Federal District Court Judge
25
26
27
28   STIPULATION AND ORDER CONTINUING COURT DATE                                                    2
